Citation Nr: 1520174	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-27 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.
 
2.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.
 
3.  Entitlement to a compensable rating for bilateral hearing loss prior to April 6, 2010. 
 
4.  Entitlement to rating in excess of 10 percent for bilateral hearing loss from April 6, 2010.
 
5.  Entitlement to an initial compensable rating for erectile dysfunction.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1946 to May 1947 and from November 1949 to June 1971.  
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Huntington, West Virginia and Atlanta, Georgia Department of Veterans Affairs (VA) Regional Offices (RO's).  The case was certified to the Board by the RO in Atlanta, Georgia.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to increased ratings for bilateral hearing loss and to an initial compensable rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  The preponderance of the evidence is against a finding that the Veteran's left lower extremity peripheral neuropathy caused severe or complete paralysis of the left posterior tibial nerve at any time during the period on appeal.
 
2.  The preponderance of the evidence is against a finding that the Veteran's right lower extremity peripheral neuropathy caused severe or complete paralysis of the right posterior tibial nerve at any time during the period on appeal.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 10 percent for left lower extremity peripheral neuropathy were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8525 (2014).  
 
2.  The criteria for a rating higher than 10 percent for right lower extremity peripheral neuropathy were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8525.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
Analysis
 
In a December 2008 rating decision, the Huntington RO granted entitlement to service connection and assigned separate 10 percent ratings for left and right lower extremity peripheral neuropathy effective May 22, 2008.  The Huntington RO rated the Veteran's peripheral neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8525, which allows a 10 percent rating for mild or moderate paralysis of the posterior tibial nerve, a 20 percent rating for severe paralysis of that nerve, and a 30 percent rating for complete paralysis of that nerve.  The function of this nerve is to control muscles of sole of foot, as well as flexion, adduction, and plantar flexion of the toes.

The basis for the RO's December 2008 decision was a July 2008 VA examination in which the appellant reported tingling and numbness in his feet.  The examiner found no atrophic skin changes, ulceration, gangrene, ischemic limb changes or persistent coldness.  Lower extremity motor function was within normal limits.  Sensory function was abnormal with findings of diminished vibratory sensation.  The examiner diagnosed the Veteran with diabetic neuropathy.
 
At a March 2010 VA examination the Veteran reported that his symptoms included constant tingling, numbness, and abnormal sensation of the toes.  The appellant reported no pain, anesthesia, weakness or paralysis.  He reported no overall functional impairment from this condition.  Motor function in the Veteran's lower extremities was within normal limits.  Sensory function was abnormal with findings of decreased sensitivity to light touch and pinprick in the appellant's toes.  A peripheral nerve examination revealed neuralgia.
 
The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In a January 2009 statement, the Veteran noted coldness in his feet.  Notably, at no time following the 2010 VA examination has the appellant received any treatment for these disorders, and no offer of proof has been presented showing that the appellant has severe paralysis of the posterior tibial nerve in either extremity.  For that reason, ratings in excess of 10 percent are not warranted.  
 
The Board has considered whether there are any other Diagnostic Codes which could apply to Veteran's peripheral neuropathy.  Physical examination has not shown, however, any other diagnoses or significant symptomatology of the nerves in the Veteran's lower extremities that could merit a higher rating.  
 
As a final matter, the Board has also considered whether the Veteran's bilateral lower extremity peripheral neuropathy represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  The Veteran has no neuropathic symptoms other than tingling, numbness, and coldness in the toes.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
In sum, there is no basis for assignment of a higher rating for the Veteran's bilateral lower extremity peripheral neuropathy.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.
 
Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  
 
 
REMAND
 
The Veteran is service connected, in part, for prostate cancer, evaluated as 100 percent disabling; Type II diabetes, evaluated as 20 percent disabling; hearing loss, evaluated as 10 percent disabling; and for erectile dysfunction secondary to diabetes, evaluated as noncompensable. 

In a December 2008 rating decision, the Huntington RO granted entitlement to service connection and assigned a noncompensable rating for erectile dysfunction effective May 22, 2008.  The Huntington RO rated the Veteran's erectile dysfunction under 38 C.F.R. §  4.115b, Diagnostic Code 7522 (2014).  That Diagnostic Code allows a 20 percent rating only if both penile deformity and a loss of erectile power are present.  The Veteran's private treatment records show a diagnosis of Peyronie's disease, and that disorder does cause a penile deformity.  Unfortunately, the current record does not allow the Board to determine the etiology of Peyronie's disease.  Hence, the Board will defer any ruling as to whether a compensable rating is in order for erectile dysfunction pending a determination whether Peyronie's disease is related to service or any service connected disorder. 
 
The Veteran submitted a May 2008 private audiological examination report.  That report does not specify the word list used to determine the listed speech recognition scores.  On remand, the AOJ should contact the audiologist who performed the May 2008 examination to clarify whether she used the Maryland CNC word list.  In addition, the Veteran has not undergone a VA examination for his bilateral hearing loss since April 2010.  On remand, the AOJ should afford the Veteran an additional VA audiological examination that will reflect the current severity of his bilateral hearing loss.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Obtain all outstanding records pertaining to treatment of the Veteran from the Atlanta, Georgia, VA Medical Center dated since 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment he has received for erectile dysfunction, Peyronie's disease, or bilateral hearing loss from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
3.  After receiving authorization from the Veteran, the AOJ should contact the audiologist who performed the May 2008 hearing examination and ask her whether, during that examination, she used the Maryland CNC word list or a different word list.  All attempts to secure this information must be documented in writing.
 
4.  The AOJ should schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
 
All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  
 
5.  The Veteran should be scheduled for a VA urology examination to determine the nature and etiology of any penile deformity, including Peyronie's disease.  The examiner must be provided access to the appellant's claims file, including both the VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.  
 
For any diagnosed penile deformity, including Peyronie's disease, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to or aggravated by any of the appellant's service-connected conditions to include erectile dysfunction, diabetes, and/or residuals of prostate cancer. 
 
The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by any penile deformity.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any penile disorder, to include  Peyronie's disease is unknowable.  
 
6.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of any claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  
 
7.  The AOJ must ensure that the examination reports comply with this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
8.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


